DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisso et al (US 2018/0105363), hereinafter Lisso.

Regarding claim 1, Lisso discloses an item sorting and storage device (Fig. 2A) comprising: 
An input unit (Fig. 2A, item 15) adapted for receiving a plurality of items (Para. 0014); 
A sorting system (Fig. 2A and 2B, items 40 and 45) adapted for recognizing and sorting the plurality of items (Para. 0019); and 
A storage assembly (Fig. 2A, items 50a-50c, 52a-52c) adapted for receiving the plurality of sorted items and recording information of the plurality of sorted items (Para. 0019-0020).

Regarding claim 2, Lisso discloses the item sorting and storage device wherein: the sorting system identifies and sorts the items by machine vision and deep learning methods, and acquires identified item information (Para. 0039-0042).

Regarding claim 3, Lisso discloses the item sorting and storage device wherein: the storage assembly comprises a plurality of conveyors (Fig. 2A, items 50a-50c) and a plurality of first receiving portions (Fig. 2A, item 52a-52c); a first end of each of the conveyors is coupled to the input unit (Fig. 2A, item 15), and a second end of each of the conveyors is coupled to a respective first receiving portion for carrying and transporting the sorted item to the respective first receiving portion in which the sorted item is stored (Para. 0023-0025); each of the first receiving portions stores a plurality of items of the same type (Para. 0044 and 0045).

Regarding claim 4, Lisso discloses the item sorting and storage device wherein: each of the first receiving portions comprises an information transceiving module (Fig. 6, item 115); the information transceiving module records the information of the items (Para. 0044); the information comprises at least appearance information (Fig. 6, item 152), type information (Fig. 6, item 155), and location information (Fig. 6, item 158, 162, 165, 168) of the item identified by the sorting system.

Regarding claim 5, Lisso discloses the item sorting and storage device further comprising a plurality of retrieving units (Fig. 2B, bottom of receiving portions 52a-52c) respectively coupled to the first receiving portions, wherein: the retrieving unit receives the item received by the first receiving portion (Para. 0020).

Regarding claim 10, Lisso discloses the item sorting and storage device further comprising a communication unit (Fig. 6, item 115) disposed on the storage assembly, wherein: the communication unit is communicatively coupled to a server (Para. 0037-0040); the communication unit uploads the information of the storage assembly to the server (Para. 0037-0040).

Regarding claim 11, Lisso discloses an item sorting and storage device (Fig. 2A) comprising: 
An input unit (Fig. 2A, item 15) adapted for receiving a plurality of items (Para. 0014); 
A sorting system (Fig. 2A and 2B, items 40 and 45) adapted for recognizing and sorting the plurality of items (Para. 0019); and 
A storage assembly (Fig. 2A, items 50a-50c, 52a-52c) comprising a plurality of first receiving portions (Fig. 2A, items 52a-52c), each of the plurality of first receiving portions receiving the sorted items of the same type and recording information of the plurality of sorted items (Para. 0019-0020) (Para. 0044 and 0045).


Regarding claim 12, Lisso discloses the item sorting and storage device wherein: the sorting system identifies and sorts the items by machine vision and deep learning methods, and acquires identified item information (Para. 0039-0042).

Regarding claim 13, Lisso discloses the item sorting and storage device wherein: the storage assembly comprises a plurality of conveyors (Fig. 2A, items 50a-50c) and a plurality of first receiving portions (Fig. 2A, item 52a-52c); a first end of each of the conveyors is coupled to the input unit (Fig. 2A, item 15), and a second end of each of the conveyors is coupled to a respective first receiving portion for carrying and transporting the sorted item to the respective first receiving portion in which the sorted item is stored (Para. 0023-0025).

Regarding claim 14, Lisso discloses the item sorting and storage device wherein: each of the first receiving portions comprises an information transceiving module (Fig. 6, item 115); the information transceiving module records the information of the items (Para. 0044); the information comprises at least appearance information (Fig. 6, item 152), type information (Fig. 6, item 155), and location information (Fig. 6, item 158, 162, 165, 168) of the item identified by the sorting system.

Regarding claim 15, Lisso discloses the item sorting and storage device further comprising a plurality of retrieving units (Fig. 2B, bottom of receiving portions 52a-52c) respectively coupled to the first receiving portions, wherein: the retrieving unit receives the item received by the first receiving portion (Para. 0020).

Regarding claim 20, Lisso discloses the item sorting and storage device further comprising a communication unit (Fig. 6, item 115) disposed on the storage assembly, wherein: the communication unit is communicatively coupled to a server (Para. 0037-0040); the communication unit uploads the information of the storage assembly to the server (Para. 0037-0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lisso in view of Liu (CN-109335077-A).

Regarding claim 6, Lisso is silent about the item sorting and storage device wherein: each of the retrieving units comprises a second receiving portion and a spring device; one end of the second retrieving portion is coupled to the first receiving portion; the spring device is disposed at a joint between the respective one of the first receiving portions and the second receiving portion; the items received by the first receiving portion is received on the spring device.
However, Liu teaches an item sorting and storage device (Fig. 1) wherein: each of the retrieving units (Fig. 11) comprises a second receiving portion (Fig. 11, items 36, 37, 38) and a spring device (Fig. 11, items 26, 27, 22 and 41); one end of the second retrieving portion (Fig. 1, items 36, 37, 38) is coupled to the first receiving portion (Fig. 1, items 18 and 19); the spring device is disposed at a joint between the respective one of the first receiving portions and the second receiving portion (Fig. 11); the items received by the first receiving portion is received on the spring device (Fig. 11) (Translation, page 7, line 38-page 8, line 19).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Lisso to include the retrieving units of Liu.  A person of ordinary skill in the art would have been motivated to make such change in order to quickly and efficiently package items based on size and weight (Translation, page 3, lines 5-10).

Regarding claim 7, Lisso is silent about the item sorting and storage device wherein: when a weight of the items in the first receiving portion exceed a load-bearing capacity of the spring device, the items in the first receiving portion fall through the spring device into the second receiving portion.
However, as combined above, Liu teaches an item sorting and storage device wherein: when a weight of the items in the first receiving portion exceed a load-bearing capacity of the spring device, the items in the first receiving portion fall through the spring device into the second receiving portion (Translation, Page 8, lines 25-49).

Regarding claim 8, Lisson is silent about the item sorting and storage device wherein: the spring device comprises two resilient panels and two springs; each of the two springs is mounted on a respective one of the resilient panels; a first side of each of the resilient panels is rotationally disposed on 
However, as combined above, Liu teaches the item sorting and storage device wherein: the spring device comprises two resilient panels (Fig. 11, items 26 and 27) and two springs (Fig. 11, items 41); each of the two springs is mounted on a respective one of the resilient panels (Fig. 11); a first side of each of the resilient panels is rotationally disposed on an inner wall of the joint between the second receiving portion and the first receiving portion (Translation, Page 8, lines 25-49), and a second side of each of the resilient panels is free-hanging (Translation, Page 8, lines 25-49); when a weight of the items on the two resilient panels exceeds a load-bearing capacity of the resilient panels, the two resilient panels rotate downward (Translation, Page 8, lines 25-49), and the items fall into the second receiving portion; the two springs restore a position of the two resilient panels after the items fall into the second receiving portion (Translation, Page 8, lines 25-49).

Regarding claim 16, Lisso is silent about the item sorting and storage device wherein: each of the retrieving units comprises a second receiving portion and a spring device; one end of the second retrieving portion is coupled to the first receiving portion; the spring device is disposed at a joint between the respective one of the first receiving portions and the second receiving portion; the items received by the first receiving portion is received on the spring device.
However, as combined above, Liu teaches an item sorting and storage device (Fig. 1) wherein: each of the retrieving units (Fig. 11) comprises a second receiving portion (Fig. 11, items 36, 37, 38) and a spring device (Fig. 11, items 26, 27, 22 and 41); one end of the second retrieving portion (Fig. 1, items 36, 37, 38) is coupled to the first receiving portion (Fig. 1, items 18 and 19); the spring device is disposed at a joint between the respective one of the first receiving portions and the second receiving portion (Fig. 11); the items received by the first receiving portion is received on the spring device (Fig. 11) (Translation, page 7, line 38-page 8, line 19).

Regarding claim 17, Lisso is silent about the item sorting and storage device wherein: when a weight of the items in the first receiving portion exceed a load-bearing capacity of the spring device, the items in the first receiving portion fall through the spring device into the second receiving portion.
However, as combined above, Liu teaches an item sorting and storage device wherein: when a weight of the items in the first receiving portion exceed a load-bearing capacity of the spring device, the items in the first receiving portion fall through the spring device into the second receiving portion (Translation, Page 8, lines 25-49).

Regarding claim 18, Lisso is silent about the item sorting and storage device wherein: the spring device comprises two resilient panels and two springs; each of the two springs is mounted on a respective one of the resilient panels; a first side of each of the resilient panels is rotationally disposed on an inner wall of the joint between the second receiving portion and the first receiving portion, and a second side of each of the resilient panels is free-hanging; when a weight of the items on the two resilient panels exceeds a load-bearing capacity of the resilient panels, the two resilient panels rotate downward, and the items fall into the second receiving portion; the two springs restore a position of the two resilient panels after the items fall into the second receiving portion.
However, as combined above, Liu teaches the item sorting and storage device wherein: the spring device comprises two resilient panels (Fig. 11, items 26 and 27) and two springs (Fig. 11, items 41); each of the two springs is mounted on a respective one of the resilient panels (Fig. 11); a first side of each of the resilient panels is rotationally disposed on an inner wall of the joint between the second receiving portion and the first receiving portion (Translation, Page 8, lines 25-49), and a second side of each of the resilient panels is free-hanging (Translation, Page 8, lines 25-49); when a weight of the items on the two resilient panels exceeds a load-bearing capacity of the resilient panels, the two resilient panels rotate downward (Translation, Page 8, lines 25-49), and the items fall into the second receiving portion; the two springs restore a position of the two resilient panels after the items fall into the second receiving portion (Translation, Page 8, lines 25-49).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lisso in view of Liu further in view of Nichols et al (US 2016/0038980), hereinafter Nichols.

Regarding claim 9, Lisso in view of Liu is silent about the item sorting and storage device further comprising a plurality of packaging units, wherein: each of the plurality of packaging units is disposed corresponding to a respective first receiving portion and packages the items received by the first receiving portion; each of the plurality of packaging units comprises a driving unit and a packaging portion; the packaging portion is inserted in the first receiving portion; the packaging portion is wound with packaging material; when an item falls into the first receiving portion, the driving unit drives the packaging portion to cover the packaging material on the item.
However, Nichols teaches an item sorting and storage device (Fig. 4, item 401) further comprising a plurality of packaging units (Fig. 4, item 407), wherein: each of the plurality of packaging units is disposed corresponding to a respective first receiving portion (Fig. 4, item 216) and packages the items received by the first receiving portion (Para. 0076); each of the plurality of packaging units comprises a driving unit and a packaging portion (Para. 0084-0087); the packaging portion is inserted in the first receiving portion (Fig. 4) (Para. 0084-0087); the packaging portion is wound with packaging material (Para. 0084-0087); when an item falls into the first receiving portion, the driving unit drives the packaging portion to cover the packaging material on the item (Para. 0084-0087).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Lisso, Liu, and Nichols to modify the device of Lisso and Liu to include the packaging unit of Nichols.  A person of ordinary skill in the art would have been motivated to make such change in order to package the items after the items have been sorted and grouped appropriately.

Regarding claim 19, Lisso in view of Liu is silent about the item sorting and storage device further comprising a plurality of packaging units, wherein: each of the plurality of packaging units is disposed corresponding to a respective first receiving portion and packages the items received by the first receiving portion; each of the plurality of packaging units comprises a driving unit and a packaging portion; the packaging portion is inserted in the first receiving portion; the packaging portion is wound with 
However, as combined above, Nichols teaches an item sorting and storage device (Fig. 4, item 401) further comprising a plurality of packaging units (Fig. 4, item 407), wherein: each of the plurality of packaging units is disposed corresponding to a respective first receiving portion (Fig. 4, item 216) and packages the items received by the first receiving portion (Para. 0076); each of the plurality of packaging units comprises a driving unit and a packaging portion (Para. 0084-0087); the packaging portion is inserted in the first receiving portion (Fig. 4) (Para. 0084-0087); the packaging portion is wound with packaging material (Para. 0084-0087); when an item falls into the first receiving portion, the driving unit drives the packaging portion to cover the packaging material on the item (Para. 0084-0087).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731